Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a CON of 15/380,931 (filed 12/15/2016) ABN which is a DIV of 14/541,019 (filed 11/13/2014) PAT 9526768. Note: this application therefore is a DIV of 14/541,019 which was subjected to Restriction requirement on 12/22/2014, wherein the method was elected and the composition claims were withdrawn.

Election
Applicant’s election with traverse of Group I, claims 1-6 and species of oral dosage form in the reply filed on 8/31/2020 is acknowledged. The traverse is based on the argument that Group I and II inventions are intertwined. This is not found persuasive for the reasons of record (see requirement for restriction dated 6/30/2020).
Claim 4 (drawn to nonelected species) and claims 7-14 (drawn to nonelected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. 
Claims 1-3, 5-6 and 15-17 are under examination. 

The amendment to specification is accepted.

Maintenance of Rejections (including modification due to amendments):


Rejections
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5- 6 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-3, 5- 6 and 15-17 are determined to be directed to a product of nature. 
Claims 1-3, 5- 6 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See The 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural product/phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception (natural product/phenomenon). 
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claims 1 and 15, the judicial exception (JE) is a natural product/phenomenon. Claims 1 and 15 direct to a composition comprising two or more naturally existing proteolytic enzymes and naturally existing fining agent which are all nature products that are not markedly different from their naturally occurring counterparts. Does the claim recite additional elements that integrate the judicial exception into a Prong two, No), because the effective amount (of the composition) are recited at a high level of generality and fails to meaningfully limit the claim (treating cancer), it does not require any particular application of the recited biomaterial, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. 
Regarding Step 2B (No), the claimed biomaterial as a whole does not amounts to significantly more than the recited exception. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural product/phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Applicant argued that the amended claims direct to composition of multiple elements not found in nature.
It is the examiner’s position that the compositions in claims 1 and 15 are recited at a high level of generality to include all claimed naturally occurring proteolytic enzymes and a fining agent at all levels, no specific amount/ratio/combination is claimed (no specific effective amount is claimed). The combination of three naturally occurring products is well-understood, routine and conventional (see 102 rejections below), thus the composition does not amount to “significantly more” or acquiring new properties they do not have on their own as nature product. See Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1984). There is no indication in the specification that the claimed composite have any characteristic (structural, functional, or otherwise) that are different from the naturally occurring products. The combination/formulation of the composition is only describe in the instant specification in general term without provide any data/percentage/ratio of the otherwise naturally occurring products.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-6 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinicke (Economic Botany, 1957, 11(3):225-234, IDS).
For Claims 1, 2, 6 and 15-16: the reference teaches a composition comprising: an egg albumin (page 231, Fig. 4 also see right column, line 7++) and pineapple stem juice composition (page 229, left column,1st paragraph and page 231, Fig. 4) comprising two or more proteolytic enzyme: bromelain and actinidain from pineapple (page 231, left column, line 14++) because according to the instant specification pineapple has at least these two proteolytic enzymes, page 56, [0272] and egg albumin as a fining agent (page 231, Fig. 4). No specific “effective amount” is claimed for the intended use of treating cancer, therefore the limitation is met.
For Claims 3 and 5: the reference teaches the composition is in an oral dosage form because juice can be eaten (page 228, Table I) and water/buffer in the solution is diluent/carrier (page 229, left column, 1st paragraph++).

Claims 1-3, 5-6 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porubean (US9011843, IDS).
For Claims 1, 2, 6 and 15-16: the reference teaches a composition comprising: two or more proteolytic enzymes (col. 5, line 25++): bromelain (from pineapple, Ananas comosus, col. 3, line 62) and papain (from papaya, col. 3, line 65) and sodium alginate as a fining agent (col. 5, line 19++).
For Claims 3 and 5: the reference teaches the composition is in an oral dosage form: capsules (col. 5, Example 1, line 39++) and water/saline in the solution as diluent/carrier (col. 5, line 41++).

Claims 1-3, 5-6 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN102660427, translation provided, pages 1-9).
For Claims 1, 2, 6 and 15-16: the reference teaches a composition comprising: two or more proteolytic enzymes: bromelain (from pineapple juice, page 2, [0009]++ and page 8, claim 
For Claims 3 and 5: the reference teaches the composition is a beverage (read as “in an oral dosage form” page 2, [0009], line 4++) and water in the beverage as diluent/carrier.

Response to Argument
Applicant’s arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Applicant argued that Heinicke does not suggest the composition being used to treat cancer.
It is the examiner’s position that claims 1 and 15 drawn to product/composition, “for treating cancer” only recites the intended use of the claimed product without providing patentable/structural limitations to the claimed composition. Furthermore, no specific amount is claimed as “effective amount”, which only provide limitation for intended use of “treating cancer”, therefore is not considered to provide patentable/structural limitations to the claimed product. Heinicke teaches all the components of the claimed composition as applied above regardless of intended use. 
Applicant argued that Porubean does not teach each and every of element of the claims as amended.
It is the examiner’s position that claims 1 and 15 drawn to product/composition, “for treating cancer” only recites the intended use of the claimed product without providing patentable/structural limitations to the claimed composition. Furthermore, no specific amount is claimed as “effective amount”, which only provide limitation for intended use of “treating cancer”, therefore is not considered to provide patentable/structural limitations to the claimed product. Porubean teaches each and every element of the claimed composition as applied above. 
Applicant argued that Zhang does not teach each and every of element of the claims as amended.
It is the examiner’s position that claims 1 and 15 drawn to product/composition, “for treating cancer” only recites the intended use of the claimed product without providing patentable/structural limitations to the claimed composition. Furthermore, no specific amount is claimed as “effective amount”, which only provide limitation for intended use of “treating 

New Rejections due to amendments:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the effect" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recite the limitation "therapeutically effective amount adequate to enhance the effect of".  It is not clear what subject “therapeutically effective amount” is limiting: to enhance the effect of the claimed composition or to treat cancer. It is not clear if the same amount of the composition is need to “enhance the effect” or to treat cancer. 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653